Opinion by
Judge DiSalle,
Edward Janeewicz (Claimant) appeals from the order of the Workmen’s Compensation Appeal Board (Board) which affirmed a referee’s determination that Claimant failed to prove that he suffered a compensable injury within the meaning of Section 108 (n) of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended, added by Section 1 of the Act of October 17, 1972, P.L. 930, as amended, 77 P.S. §27.1 (n).1 The sole issue raised on *156appeal is whether this determination is supported by substantial evidence.
Looking to the record, we are satisfied that the determination is so supported. The employer’s medical expert testified that he could find no relationship between Claimant’s exposure to fiberglass, solvents or adhesives and the pulmonary fibrosis from which Claimant suffered. There is no doubt that this testimony alone supports the referee’s conclusion that Claimant failed to satisfy the specific requisites of Section 108 (n). While the evidence presented in Claimant’s behalf could, no doubt, support a contrary result, we may not disturb a referee’s determination based upon evidence such as exists in the record in this case.
Order
And Now, this 16th day of August, 1979, the order of the Workmen’s Compensation Appeal Board dated May 11, 1978, is hereby affirmed.

 Section 108(n) pertinently provides as follows: “All other diseases (1) to which the claimant is exposed by reason of his employment, and (2) which are causally related to the industry or occupation, and (3) the incidence of which is substantially greater in that industry or occupation than in the general population. . . .” *156For a thorough discussion of this provision, see Fruehauf Corp. v. Workmen’s Compensation Appeal Board, 31 Pa. Commonwealth Ct. 341, 376 A.2d 277 (1977).